Title: To James Madison from Louis-Marie Turreau, 14 March 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 14 March 1806. Wrote JM on 11 Feb. regarding his concerns about the equivocal destination of a ship that left New York at the begining of that month.
                    
                    The nature of the ship’s cargo, the sort of men on board, and the reputation of the commander were without doubt very strong reasons for soliciting the concern of foreign ministers in the United States. JM will have considered it their duty to ask him to clarify this matter, which is more extraordinary still in view of the political circumstances that preceded it than by the very nature of its purpose and the circumstances below.
                    In response to the above-cited letter, JM sent Turreau a dispatch in which he limited himself to assuring Turreau that measures had already been taken and would be followed by other means, if necessary, in the event that more particular knowledge of the circumstances and the persons concerned suggested such action.
                    Has every confidence in the U.S. government and is eager to offer new proof of his respectful deference. Has silently waited for the outcome of the measures that should have been taken to stop the effect and consequences of a step that bears all the characteristics of an act of hostility. Had hoped that JM would come forth himself with a frank explanation of the nature as well as the efficacy of the means the U.S. government believed it should adopt to reveal the mystery still shrouding the Leander’s destination and to thwart the plans of those who hold the secret. But JM’s extreme reserve on a matter where none was suitable; on such an extraordinary matter so outside the norm that the success of repressive measures might depend as much on the publicity which the government could give them, as on the swiftness and rigor with which its agents could execute them, compels him to request positive and very precise clarifications from JM, as much on the subject in question as on the means adopted to prevent its consequences; clarifications that may quiet the justified concerns that Turreau must necessarily form of such a state of things. Eagerly awaits this communication from JM.
                